Case: 16-10203   Date Filed: 11/03/2016   Page: 1 of 8


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-10203
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:15-cr-00195-MSS-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JEFFREY F. BOHN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 3, 2016)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 16-10203     Date Filed: 11/03/2016    Page: 2 of 8


      Jeffrey F. Bohn appeals his conviction for two counts of making false

material statements to a federal agent in violation of 18 U.S.C. § 1001. Bohn

argues that the evidence at trial was insufficient to show that he had specific intent

to make the false statements. After careful consideration, we affirm.

                                          I.

      Bohn is a former Immigration Services Officer with the United States

Customs and Immigration Service (USCIS). On September 11, 2006, Laura

Maldonado, a non-citizen who was seeking to renew her son’s residency status,

arrived at Bohn’s office with her son. Bohn stamped her son’s passport as

“approved” to stay in the United States for an additional year. Maldonado then

began to speak to Bohn about her own immigration status. She told him that she

had an application for legal status pending but that she did not have her paperwork

with her. She was “very nervous.” Bohn told her “to try to calm down” and “to

wait to get [her] paperwork arranged first.” Maldonado and her son then left

Bohn’s office.

      Later that day, Bohn called Maldonado’s cell phone and offered to “help”

her if she would bring her immigration paperwork to his office the next day. When

she went to Bohn’s office as instructed, rather than meet with Maldonado in his

office, Bohn took her out to lunch. She provided Bohn with her paperwork, he

returned to his office, and she went home. Later that day, Bohn called Maldonado


                                           2
               Case: 16-10203    Date Filed: 11/03/2016   Page: 3 of 8


and told her that he would come to her house. When Bohn got there, he came in

and “started touching” her. He told her that he had “fallen in love [with her] at

first sight” and “wanted to marry” her. He kissed her, groped her, and then

attempted to have sex with her, but Maldonado refused.

      The next day, Maldonado called Bohn to ask him about the immigration

paperwork that he had taken from her at the restaurant and had not returned. Bohn

told her he would come over to her house again. This time, they had sex.

Maldonado testified that she remained “calm” and never told Bohn to stop because

he still had her paperwork and she was afraid of possible reprisals, including

deportation.

      Bohn and Maldonado’s sexual relationship continued for months. They

typically met when Bohn was on his lunch break from USCIS and always at

Maldonado’s house. They had sex “[e]very time he wanted to.” According to

Maldonado, Bohn “took [her] as if [she] was his whenever he wanted.” Bohn told

Maldonado that she should not make a complaint against him because if she

“mess[ed] with his job,” then “it was going to go badly for [her].” During the

course of their relationship, Bohn repeatedly told Maldonado that he wanted to

marry her and have children with her.

      During one of Bohn’s meetings with Maldonado, he advised her to apply for

residency as a widow, as Maldonado had previously been married to an American


                                          3
              Case: 16-10203     Date Filed: 11/03/2016   Page: 4 of 8


citizen who passed away. Bohn told her that he would ask for a “special favor”

from a friend “higher up” to get her residency status approved. In November 2006,

Maldonado filed a petition for adjustment of status as a widow of a U.S. citizen, as

Bohn had instructed.

      Maldonado saw Bohn for what would be the last time in February 2007.

After they had sex, Maldonado used a sock to collect and save a sample of Bohn’s

semen. Then, after their last time seeing each other, Maldonado found out that her

petition was denied. When she called Bohn to discuss the denial of her petition, he

told her that he did not want to talk to her anymore.

      In January 2013, the Department of Homeland Security began to investigate

an allegation that Bohn misused his position to obtain sexual favors from

Maldonado. Special Agent Edgardo Rosado interviewed Bohn on two different

occasions. In the first interview, Agent Rosado asked Bohn if he had any

relationships with foreign nationals during his employment with USCIS. Bohn

described relationships with three different women but did not mention

Maldonado. Bohn denied having a relationship with any foreign national other

than the three women he identified. Agent Rosado then showed Bohn a

photograph of Maldonado and asked if he had ever had a relationship with

someone named Laura Maldonado. Bohn denied having a relationship with or

even knowing her. Agent Rosado then specifically asked Bohn whether he ever


                                          4
               Case: 16-10203     Date Filed: 11/03/2016   Page: 5 of 8


had sex with Maldonado. Bohn replied “no,” and wrote a statement that he never

had sex with Maldonado. Agent Rosado then informed Bohn that Maldonado had

collected a sample of his semen and asked Bohn for consent to take a DNA

sample, which Bohn provided.

        In July 2014, Agent Rosado conducted a second interview of Bohn. At the

beginning of the interview, Bohn provided a written statement saying:

        I state that I have no recollection of ever having seen the lady showed
        [sic] to me, Laura Bohorquez a/k/a Laura Maldonado, and I positively
        never had sex with her. I have never gone out with her socially or
        otherwise, meaning no sexual contact whatsoever.

Agent Rosado then confronted Bohn with the fact that his DNA matched the

sample Maldonado had collected. Agent Rosado also showed Bohn a picture of

Maldonado and Bohn together. When confronted with this evidence, Bohn was

“taken aback.” His posture changed, he started rubbing his lips, he began looking

down, and he had a surprised look on his face. Bohn then admitted to knowing

Maldonado. He admitted that he had “gone to her residence” and that “what he did

was wrong,” but he did not specifically admit to having sex with Maldonado. In

explaining why he had previously denied knowing her, Bohn told Agent Rosado

that “he had blocked it out.” Bohn then wrote a second statement, in which he

said:

        I honestly had no recollection of the lady shown to me, Laura
        Bohorquez Maldonaldo [sic], as the photo shown to me was not
        familiar to me. Once Agent Rosado showed me a photo with myself

                                          5
               Case: 16-10203      Date Filed: 11/03/2016    Page: 6 of 8


      and a lady, he mentioned they were one and the same person. I never
      intentionally lied and did not recall seeing this lady previously. I want
      you to know I never deliberately lied, I honestly did not recall seeing
      this lady.

At trial, Bohn conceded that his statements that he did not have sex with

Maldonado were materially false, but argued that the government failed to prove

that he knew the statements were false at the time he made them. The jury found

Bohn guilty of making false material statements to a federal agent in violation of

18 U.S.C. § 1001.

                                           II.

      Bohn claims that the evidence at trial was not sufficient to support his

conviction. We review de novo the sufficiency of the evidence, viewing the

evidence in the light most favorable to the government and drawing “all reasonable

inferences and credibility choices in favor of the jury’s verdict.” United States v.

Evans, 344 F.3d 1131, 1134 (11th Cir. 2003). We will affirm the conviction if a

reasonable juror could have concluded that the evidence established the

defendant’s guilt beyond a reasonable doubt. United States v. Hasson, 333 F.3d
1264, 1270 (11th Cir. 2003).

      To obtain a conviction under 18 U.S.C. § 1001, the government must prove

five elements: (1) a statement, (2) falsity, (3) materiality, (4) specific intent, and (5)

agency jurisdiction. United States v. Lawson, 809 F.2d 1514, 1517 (11th Cir.

1987). Bohn challenges the sufficiency of the evidence only as to specific intent.

                                            6
              Case: 16-10203     Date Filed: 11/03/2016   Page: 7 of 8


To prove specific intent, the government must show that the defendant had “intent

to deceive by making a false or fraudulent statement.” United States v. Dothard,

666 F.2d 498, 503 (11th Cir. 1982). The government may prove this through

circumstantial evidence alone. See United States v. Macko, 994 F.2d 1526, 1533

(11th Cir. 1993).

      The evidence at trial was sufficient for a reasonable juror to conclude that

Bohn remembered Maldonado all along and intentionally lied to Agent Rosado

when he denied knowing her. To begin with, there is the nature of the relationship

itself. Bohn and Maldonado had a sexual relationship that extended over many

months. Bohn told Maldonado that he loved her and wanted to marry her. He told

her that he wanted to have children with her. The jury was free to conclude that a

relationship of this duration and intensity is not something that a person—

especially an Immigration Services Officer in Bohn’s position—would forget.

      The evidence also showed that even while the relationship was ongoing,

Bohn took steps to conceal it. He met with Maldonado only outside of his office

and threatened that things would “go badly for [her]” if she reported their

relationship. The fact that Bohn concealed the relationship while it was occurring

suggests he knew it was inappropriate. This is strong evidence that he intended to

deceive investigators when he denied the existence of the relationship to Agent

Rosado. Bohn’s startled reaction when confronted with physical proof of his lie,


                                          7
               Case: 16-10203     Date Filed: 11/03/2016    Page: 8 of 8


and his far-fetched explanation that he “blocked” out the memory of the

relationship, only bolster the conclusion that his lies were intentional.

      Because the evidence was sufficient to support the jury’s finding of specific

intent, Bohn’s conviction is AFFIRMED.




                                           8